Citation Nr: 0738068	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-13 448	)	DATE
	)
	)
THE ISSUE

Whether the attorney fee stipulated in a December 28, 1990 
fee agreement is reasonable.

ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
August 1973 and from September 1974 to December 1975.

The issue of the reasonableness of fees charged by the 
claimant's attorney for his services rendered to the veteran 
was raised sua sponte by the Board of Veterans' Appeals 
(Board) on its own motion.  See 38 C.F.R. § 5904(c)(2) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.609(i) (2007).  The 
attorney was notified of this action by a letter dated in 
July 1998.  The details of the history of this matter are 
discussed below.


FINDINGS OF FACT

1.  In a decision dated in February 2007, the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the Board entered a final decision on the underlying issue in 
question (entitlement to a total disability evaluation based 
on individual unemployability) on June 22,1990.

2.  On December 28, 1990, the veteran retained an attorney 
within one year of the date of the Board's decision, which 
included a contingent attorney fee agreement that provided 
that the veteran would pay the attorney 20 percent of past-
due benefits awarded to him by the Department of Veterans 
Affairs (VA).  

3.  The 20 percent attorney fee stipulated in the December 
28, 1990 attorney fee agreement is reasonable.




CONCLUSION OF LAW

The December 28, 1990 attorney fee agreement, to the extent 
that it awarded the veteran's attorney a 20 percent 
contingency fee for any past-due VA compensation recovered, 
is not excessive or unreasonable.  38 U.S.C.A. § 5904 (West & 
Supp. 2006); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute by the 
veteran or the attorney, nor can the Board presently glean 
otherwise.  In an October 1998 decision, the Board found that 
no fee could be charged on past-due benefits that resulted 
from an October 1997 Board decision, which determined that 
there had been clear and unmistakable error (CUE) in a June 
14, 1979 rating decision that reduced a 100 percent schedular 
rating for thrombophlebitis of both lower extremities and the 
right arm to 60 percent.  The Board held that the attorney 
was ineligible to charge a fee for legal services rendered in 
connection with the veteran's claim of CUE in the June 1979 
rating decision, and that an attorney fee agreement entered 
into by the veteran and attorney on December 28, 1990, was 
therefore not reasonable.

In June 2000, the Court partially affirmed and partially 
vacated the Board's October 1998 decision denying eligibility 
for payment of attorney fees.  In pertinent part, the Court 
affirmed the Board's decision that the attorney could not 
charge a fee for services rendered prior to October 30, 1997.  
The Board then issued a decision in August 2001 that 
determined that no fee could be charged pursuant to a 1993 
attorney fee agreement (a modification of the June 1990 
attorney fee agreement) for services rendered to the veteran 
prior to the October 1997 Board decision that found CUE in a 
1979 RO decision, and that fees for services rendered after 
the October 1997 decision, related to the claim of CUE, in 
excess of $0, was unreasonable.  The attorney appealed this 
decision.  In August 2004, the Court dismissed the matter for 
lack of jurisdiction, which was based on the finding that the 
1993 fee agreement did not extend to services provided in the 
veteran's CUE claim.  

The attorney then appealed the Court's August 2004 decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In June 2006, the Federal Circuit 
reversed the Court's dismissal.  Carpenter v. Nicholson, 452 
F.3d 1379 (Fed. Cir. 2006).  The Federal Circuit concluded 
that 38 U.S.C.A. § 5904(c) was designed to allow attorneys' 
fees, after the initial claims proceedings, in connection 
with proceedings to reopen a claim on the grounds of new and 
material evidence or CUE.  The Federal Circuit found that the 
Court had narrowly interpreted the phrase "first ... final 
decision in the case," as meaning the first decision by the 
Board after clear and unmistakable error had been raised, and 
required specificity of the fee agreement to every phase of 
prosecution of the claim.  The Federal Circuit explained that 
in the instant case, the claim for benefits included the 
issues emanating from the disability or injury that led to 
the claim and that the veteran's claim for an earlier 
effective date for his 100 percent disability was part of the 
"case" for which the veteran obtained the attorney's legal 
services and entered into the fee agreement.  The Federal 
Circuit found that "a veteran's claim based on a specified 
disability does not become a different " case" at each 
stage of the often lengthy and complex proceedings, including 
remands as well as reopening as in Stanley [Stanley v. 
Principi, 283 F.3d 1350 (Fed. Cir. 2002)]. "[A] veteran's 
overall claim, or case, for benefits is comprised of separate 
issues"", and the Federal Circuit noted that CUE is a 
procedural burden, not a "case."  Id. at 1384.  The Federal 
Circuit concluded that the Court erred in law in holding that 
the fee agreements could not apply to any and all of the 
extensive proceedings involved in this case, the Court 
discussing the 1995 CUE claim and the 1990 Board decision, 
all of which were resolved in the veteran's favor upon 
prosecution by the attorney.  The Federal Circuit emphasized 
that there may be and normally are various "issues" 
involved in a claim for veterans' benefits, and that these 
are not separate "cases" in terms of 38 U.S.C.A. § 5904(c) 
and do not require separate fee agreements as to each aspect 
of the veteran's claim.

The Court subsequently issued a decision in February 2007 
that reversed the findings of the Board's August 2001 
decision that no attorney fees could be charged prior to 
October 30, 1997.  Citing Carpenter v. Nicholson, 452 F.3d 
1379 (Fed. Cir. 2006), the Court concluded that the "first ... 
final decision in this case was the June 22, 1990 Board 
decision," and that the attorney was entitled to charge a 
fee for services rendered after the June 22, 1990, Board 
decision that were in connection with the CUE matter.  The 
Court then remanded the matter of whether fees for services 
rendered after the June 22, 1990, Board decision in 
connection with the award of past-due benefits resulting from 
the October 1997 Board decision were excessive or 
unreasonable under 38 U.S.C. §5904(c)(2). 

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if both of the following 
conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; and (2) the attorney was retained not later than 
one year following the date that the Board decision with 
respect to the issue or issues involved was promulgated.

The fees permitted for services of an attorney must be 
"reasonable."  38 C.F.R. 
§ 20.609(e).

The Board may order a reduction in the fee called for in a 
fee agreement if the Board finds the fee is "excessive or 
unreasonable."  Matter of Fee Agreement of Smith, 4 Vet. 
App. 487, 492 (1993), vacated in part on other grounds sub 
nom; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); Matter of the 
Fee Agreement of Vernon, 8 Vet. App. 457, 459 (1996).

Attorney fees may be based on a fixed fee, hourly rate, a 
percentage of benefits recovered, or a combination of such 
bases.  38 C.F.R. § 20.609(e).  Factors considered in 
determining whether fees are reasonable include: (1) the 
extent and type of services the representative performed; (2) 
the complexity of the case; (3) the level of skill and 
competence required of the representative in giving the 
services; (4) the amount of time the representative spent on 
the case; (5) the results the representative achieved, 
including the amount of any benefits recovered; (6) the level 
of review to which the claim was taken and the level of 
review at which the representative was retained; (7) rates 
charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is 
contingent upon the results achieved.  38 C.F.R. § 20.609(e).  
The regulations provide that fees which total no more than 20 
percent of any past-due benefits awarded will be presumed to 
be reasonable.  38 C.F.R. § 20.609(f).

As discussed above, the Court determined that the Board's 
June 1990 decision was the first final decision with respect 
to issues involved in this case and that the attorney was 
eligible to charge fees for services rendered under the 
December 28, 1990 fee agreement.  The Board therefore finds 
that the statutory criteria for payment of attorney fees out 
of past-due benefits have been met.  38 C.F.R. § 20.609(c).  
Further, the total fee does not exceed 20 percent of the 
total amount of past-due benefits awarded.  The December 28, 
1990 written attorney fee agreement at issue provides that 
the client/veteran agrees to pay his attorney a fee equal to 
20 percent of the total amount of any past-due benefits 
awarded to the client.  The amount of the fee was contingent 
on whether the claim was resolved in a manner favorable to 
the veteran.  Finally, the Board finds that the 20 percent 
contingency fee stipulated in the December 28, 1990 fee 
agreement is reasonable and not excessive.  As noted above, a 
20 percent fee of any past-due benefits awarded will be 
presumed to be reasonable.  There is also no indication that 
the veteran disagrees. 

The Board therefore concludes that the 20 percent fee agreed 
upon in the December 28, 1990 attorney-fee agreement is not 
excessive or unreasonable.


ORDER

The 20 percent attorney fee stipulated in a December 28, 1990 
attorney fee agreement is reasonable.



                    
_________________________________________________
	S. L. Kennedy
Veterans Law Judge,  Board of Veterans' Appeals






 Department of Veterans Affairs


